Citation Nr: 1410235	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-32 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946 and February 1949 to March 1953.  The Veteran also reported subsequent service in the United States Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development is needed in the Veteran's claim for service connection for bilateral hearing loss.

The Veteran had verified active duty in the United States Navy from May 1944 to June 1946 and service in the United States Army from February 1949 to March 1953.  The Veteran also reported subsequent active service in the Army, as well as service in the United States Army Reserve.  The evidence of record indicates that the Veteran had service in the United States Army Reserve.  Specifically, the Board notes that the Veteran's DD Form 214 for his period of active service from February 1949 to March 1953 indicated that the Veteran was called from inactive duty.  Moreover, the evidence of record includes several United States Army Reserve promotion physical examinations dated from November 1954 to December 1968.  

Accordingly, the Board finds that pertinent evidence may be absent from the claims file.  Specifically, the Veteran's Army Reserve service treatment records and personnel records are not of record.  As these records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Additionally, the Board finds that the April 2010 VA opinion and June 2010 addendum opinion are inadequate to adjudicate the Veteran's claim.  The examiner only considered the Veteran's periods of active duty.  As such, the opinion is inadequate because it did not address possible acoustic trauma during the Veteran's Army Reserve service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Board finds that an addendum opinion taking into account possible acoustic trauma during Army Reserve service is warranted. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  To the extent possible, request verification of the dates the Veteran served in the United States Navy, United States Army, and United States Army Reserve, to include the dates for any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that he attended.  Service records providing retirement points are usually not helpful in this regard.  The RO/AMC should prepare a summary of such dates.  All efforts to obtain these records should be fully documented.

2.  Thereafter, contact the National Personnel Records Center (NPRC) and any other appropriate records depository, to obtain all the Veteran's outstanding service personnel and service treatment records for his service in the United States Navy, United States Army, and United States Army Reserve.  

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2013), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2013), and give him an opportunity to respond.

3.  Thereafter, obtain an addendum opinion from the VA examiner who conducted the April 2010 examination or, if unavailable, the Veteran should be provided a new VA examination.  If the April 2010 VA examiner determines that an additional audiology examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  

The examiner is asked to address the following questions:

a.  Whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's bilateral hearing loss had its onset in active service or is otherwise causally or etiologically related to active service.

b.  Whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that the Veteran's bilateral hearing loss is related to a disease or injury incurred in active duty for training (ACTDUTRA), to include acoustic trauma.

c.  Whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that the Veteran's bilateral hearing loss is related to an injury, to include acoustic trauma, incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101 (24) (West 2002) as the basis for establishing service-connection related to periods of INACDUTRA).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should discuss the Veteran's lay statements regarding the onset of his hearing loss during his first period of active service, as well as his lay statements concerning noise exposure during Reserve service.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

4.  Finally, the RO should readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



